Campbell, C. J.,
delivered the opinion of the court.
We canuot affirm.that the chancellor erred in his conclusion that the complainant had failed to sustain her bill. He was justified in accepting as true the testimony of the civil engineer, Hamilton, who testified positively and as of knowledge, that the avenue and street were as claimed by the defendant. His testimony certainly made out a prima facie case for the city. If it was not true, there was a way to assail it aud overthrow it. This was not done. An effort *295was made to impair and destroy it, by showing the want of correspondence among various maps of Meridian, but, giving full credit to the testimony as to this, Hamilton’s testimony that the lines are as stated by him may be accepted as a safe guide to the proper result. It is true that there is no specific evidence as to a dedication of the avenue and street by Ragsdale, but the deeds from him to Fewell and from Eewell to the appellant show that the “block” was in the “ Ragsdale survey,” and was bounded by streets, and the recognized maps show avenues and streets, and the only real dispute is as to their width; and, as to this, it seems to us, upon all the evidence, the case is with the city. . .
It is not claimed by counsel for the appellant that the city has lost its right to the openings by the statute of limitations, but the argument is that the city is estopped to claim by what has occurred. We are committed to the doctrine that a public street cannot be lost, and become private property by mere occupancy for the time prescribed to bar actions for land held adversely. Vicksburg v. Marshall, 59 Miss., 563. We adhere to that, and we are not willing to declare against the doctrine of equitable estoppel as applied to protect individuals against municipal claims under some circumstances. There may be cases where we would not hesitate to use the beneficent doctrine of estoppel in pais against a municipality. We can imagine such a case, but this is not one.

Affirmed.